PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 				:
Hedaya						:
Application No. 17/079,876			:	ON PETITION
Filed: October 26, 2020				:	
Attorney Docket No.: 	9133-002		:
					

This is a decision on the “Response to the Notice to File Corrected Application Papers—Petition under 37 CFR 1.182” filed on November 17, 2020.  

The petition under 37 CFR 1.182 is dismissed.

The application was deposited on filed on October 26, 2020.  On November 4, 2020, the Office of Patent Application Processing mailed the Notice stating, in pertinent part, that the application had been accorded a filing date of October 26, 2020, but Figure 6 as described in the specification, appeared to have been omitted.  Relative to the alleged omitted figure, the Notice allowed an extendable period for reply of two months from its mailing date.  The instant petition was filed on November 17, 2020.  Petitioner concedes that Figure 6 did not accompany the original application papers and states, in pertinent part, that:

Applicant hereby submits a Petition per option II of the Notice To File Corrected Application Papers dated November 4, 2020 (attached). The subject application was filed on October 26, 2020 and claims priority from U.S. Provisional Application 62/960,879, filed on January 14, 2020.

A substitute specification in which the text is clear on all pages is hereby submitted, both clean and marked-up copies. No new matter is being introduced.

Fig. 6, listed in the figure descriptions, was erroneously omitted from our submission of October 26, 2020. In view of this omission, Applicant hereby submits a complete replacement set of drawings which includes Fig. 6.

A copy of the Notice is also submitted herewith.

We note that we were advised by Shannon of the USPTO [call reference no. 1-730578245] on November 12, 2020, that a petition is not required for responding to the Notice. However, if a petition is necessary and a fee is therefore required, the Commissioner is authorized to charge any additional fees that may be required, or to credit any overpayment to Deposit Account No. 07-1730, Attorney Docket No. 9133- 002.

It is noted that Option II of the Notice mailed on November 4, 2020, is to file a petition under 37 CFR 1.182, to accept a later filing date as of the date the omitted Figure 6 was filed, i.e., November 17, 2020. It is not clear from the petition that applicant wishes to accept a later filing, however. As to this, it is noted that applicant states that the subject application claims priority from a prior-filed provisional application seemingly intimating that applicant may wish to exercise Option III (B) as presented in the Notice that provides:

(B) Alternatively, if applicant wants to accept the application as deposited but wishes to add the subject matter in the omitted item by relying on an incorporation by reference under 37 CFR 1.57 or other portions of the original disclosure, applicant is required to submit the following without adding any new matter (see 35 U.S.C. 132(a)): To add a missing figure of the drawings, new and replacement drawing sheets in compliance with 37 CFR 1.121(d); If applicant is relying on an incorporation by reference under 37 CFR 1.57 to add the omitted subject matter, then applicant must also comply with the requirements of 37 CFR 1.57.

This, i.e., the notion that applicant does not intend to accept a later filing date but wishes to rely on 37 CFR 1.57 to incorporate Figure 6 by reference, is further supported by applicant’s indication that a petition is not required (as a petition would not be required to reply on 37 CFR 1.57 to incorporate by reference Figure 6 that may be contained in the prior filed application to which the subject application claims priority). To accept a later filing date, a petition under 37 CFR 1.182, is required as is the fee payment under 37 CFR 1.17(f).1 Alternatively, if an application has been accorded a filing date, as is the case here, and applicant is relying on 37 CFR 1.57, no petition is required; however, applicant is required to amend the application to include the inadvertently omitted material, supply a copy of the prior-filed application (if necessary), and identify where the inadvertently omitted portion of the drawing can be found in the prior-filed application. The record does not reflect that such an amendment has been filed, however.

Applicant may consider filing either: 1) a renewed petition under 37 CFR 1.182 expressly requesting that the application be accorded a later filing date as of the date the omitted Figure  6 was filed,  or 2) file  a communication expressly informing that applicant intends to rely on 37 CFR 1.57 to incorporate by reference Figure 6 that may be contained in the prior-filed provisional application from which the subject application claims priority and  comply with the requirements of 37 CFR 1.57 as to this. If applicant files an amendment under 37 CFR 1.57(a) to include the omitted figure, said amendment, and whether to enter the amendment, will be considered by the examiner assigned to the application.


In re Application No. 17/079,876		3


Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        			



















    
        
            
    

    
        1 The renewed petition under 37 CFR 1.182 is not required to be accompanied by a fee under 37 CFR 1.17(f) as such was charged to the authorized deposit account.